UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

Trevin Nunnally, )
)
Plaintiff, )
) Case: 1117-Cv-00346
v_ ) .“\ssig.ieu ¢o: Unassigned
) Assign. Date : 2/27/2017
) Description: Pro Se Gen. Civ. (F-DECK)
J udicial Branch of the Government )
of the United States et al. )
)
Defendants. )
MEMORANDUM OPINION

 

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a federal prisoner incarcerated in Yazoo, Mississippi. He sues the U.S. Court
of Appeals for the Eleventh Circuit and a U.S. magistrate judge in the Northern District of
Florida, claiming error in their decisions with regard to an arrest warrant. Plaintiff wants this
Court, among other relief, “to remove the illegal arrest warrant.” Compl. at 6. But as a general
rule applicable here, this federal district court lacks jurisdiction to review the decisions of other
courts. See Unl`red Stales v. Choz`, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts
“generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise appellate
mandamus over other courts.”) (citing Lewz`s v. Green, 629 F. Supp. 546, 553 (D.D.C.1986));
F]eming v. Um`lea' States, 847 F. Supp. 170, 172 (D.D.C. 1994), cer!. denied 513 U.S. 1150

(1995) (noting that “[b]y filing a complaint in this Court against . . .judges who have done

nothing more than their duty . . . Fleming has instituted a meritless aetion”) (applying District of
Columbl`a Court Oprpeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fl`delz`ty Trust Co.,

263 U.S. 413, 415, 416 (1923)); see also Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979),
cerl. denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a lower court may not order the

is case will be dismissed

   
  

judges or officers of a higher court to take an action.”). T 4

A separate Order accompanies this Memorandum O'

 

Date: Februar;Q' , 2017 United States District Judge